Case: 20-40290      Document: 00516096522         Page: 1    Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 17, 2021
                                  No. 20-40290                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Armando Castaneda,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:17-CR-1618-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          David Armando Castaneda was convicted of being a felon in
   possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and
   924(e)(1), and was sentenced to 210 months in prison and a five-year term of
   supervised release. He contends that the district court erred by including


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40290         Document: 00516096522               Page: 2      Date Filed: 11/17/2021




                                          No. 20-40290


   special conditions of supervised release in the written judgment that it failed
   to orally pronounce at sentencing. Castaneda seeks remand to permit the
   district court to reform the written judgment. Because he failed to object to
   the alleged discrepancy when given the opportunity during his sentencing
   hearing in the district court, our review is for plain error. See United States v.
   Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
           A district court must orally pronounce a criminal defendant’s
   sentence, including any discretionary conditions of supervised release, at the
   sentencing hearing. United States v. Diggles, 957 F.3d 551, 557 (5th Cir. 2020)
   (en banc). “If the in-court pronouncement differs from the [written]
   judgment that later issues, what the judge said at sentencing controls.” Id. A
   “written judgment conflicts with [an] oral pronouncement” if it “impos[es]
   a more burdensome requirement.” United States v. Bigelow, 462 F.3d 378, 383
   (5th Cir. 2006). “But oral pronouncement does not mean that the sentencing
   court must recite the conditions word-for-word.” Grogan, 977 F.3d at 352.
   The court may also “adopt[] the conditions by referenc[e].” Id. at 354.
           Here, the district court explained during Castaneda’s sentencing
   hearing that it was “ordering, in light of [Castaneda’s] history [of alcohol and
   substance abuse,] that [he] participate in drug and alcohol treatment” as “a
   condition of [his] term of supervised release.” The court did not read aloud
   the full text of the six drug- and alcohol-related special conditions that were
   included in its written judgment. 1 But those six conditions were listed in their
   entirety in the presentence report (PSR) under the heading “Substance
   Abuse Treatment, Testing, and Abstinence.” Although the district court did
   not explicitly adopt the PSR at Castaneda’s sentencing hearing, it did



           1
            These conditions were substantially identical to the six at issue in United States v.
   Lozano, 834 F. App’x 69, 71–72 (5th Cir. 2020).




                                                 2
Case: 20-40290      Document: 00516096522          Page: 3    Date Filed: 11/17/2021




                                    No. 20-40290


   confirm at the outset that defense counsel had read the report and reviewed
   it with Castaneda.
          Under the circumstances, we find no true conflict between the district
   court’s written judgment and its oral pronouncement—and accordingly no
   error, let alone “plain” error, in Castaneda’s sentence. In context, the
   district court’s oral mention of “drug and alcohol treatment” is best
   understood as “a shorthand reference to the . . . portion of the PSR” in which
   the six special conditions were listed. Lozano, 834 F. App’x at 75. In a recent
   case, we held that a district court’s statement at a defendant’s sentencing
   hearing that “‘substance abuse testing and treatment will be ordered’ . . . .
   logically referred” to all of “the six paragraphs from the PSR” that were
   grouped under the heading, “‘Substance Abuse Treatment, Testing, and
   Abstinence.’” United States v. Rodriguez, 838 F. App’x 119, 120 (5th Cir.
   2021). We emphasized in that case that the defendant and his attorney had
   reviewed the PSR. See id. Here, too, the district court confirmed at the
   sentencing hearing that Castaneda and his attorney were familiar with the
   PSR, and the court’s subsequent oral mention of “drug and alcohol
   treatment” is just as clear a “logical[] refer[ence]” to the six paragraphs in
   the PSR captioned, “Substance Abuse Treatment, Testing, and Abstinence”
   as the sentencing judge’s remarks during the sentencing hearing in Rodriguez.
          We are therefore persuaded that the district court, in its remarks
   during Castaneda’s sentencing hearing, adopted by reference the six drug-
   and alcohol-related special conditions listed in the PSR. After “reviewing . . .
   the record,” it appears that the supposed “discrepancy between the oral
   pronouncement and the written judgment” was not a true “conflict,” but
   instead “merely an ambiguity,” United States v. Mireles, 471 F.3d 551, 558
   (5th Cir. 2006), the meaning of which is readily cleared up by the PSR.
          Thus, district court’s judgment is AFFIRMED.




                                          3